DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9, 25-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106).
Claim 9. Cooper discloses a cigar with an elongated cigar puller device which extends into the interior of the cigar (Abstract). The cigar puller device can also be used as a cigar infuser in which the elongated puller can be used to infuse the interior of the cigar with flavorants and/or aromatic compounds which can alter the aroma of the cigar smoke ([0043]). Cigar puller 34 (precision rod) comprises a hollow tube 35 (the inside of 
Cooper teaches that a flavorant is added to the interior of cigar puller 34 but does not explicitly disclose that the amount of flavorant is at least 1 mg. However, Cooper discloses that the intensity of the flavoring or aroma-altering process can be controlled by the user by a systematic incorporation of the liquid 54 into the hollow portion of cigar puller 34. Thus, the incorporation of a desired amount of liquid and the like into the interior of puller 34 can be repeated any number of times to provide the desired taste or aroma ([0045]). Since Cooper teaches that the amount of flavorant added to the puller 34 is a result effective variable, it would have been obvious to one of ordinary skill in the art that the amount of flavorant added to the puller may be at least 1 mg in order to provide a desired taste or aroma.
Cooper also does not explicitly teach that the second distal end of the cigar puller 34 (precision rod) is a pointed tip.
Mishra et al. discloses delivery of additives in a smoking article through thermally degradable, robust immobilized additive inserts (Abstract). The insert is formed with a tapered or sharpened end such that the sharpened end can aid insertion into smoking article ([0064]; Figure 2). 

Claims 25, 26, and 27. Modified Cooper discloses that the insert can optionally be sealed with a coating, if further immobilization or isolation of additive is desired. For example, a thermally degradable polymer, such as pectin or wax, can be coated on an insert (wherein pectin is a GRAS material) (Mishra [0036]).
Claim 28. Modified Cooper discloses that the cigar puller comprises a hollow tube 35 containing a plurality of holes 36 extending around the width and along the full length of tube 35 (Cooper [0043]; Figure 7). It would have been obvious to one of ordinary skill in the art before the effective filing date that if the cigar puller is modified to have a pointed tip as proposed above, that the plurality of holes 36 would extend along the sidewall of the pointed tip since Cooper shows the holes 36 along the full length of tube 35 (Cooper Figure 7).
Claim 29. Modified Cooper discloses that the cigar puller can be formed of plastic, wood, metal, reinforced paper, cardboard, synthetic or natural fiber, and composites of any and all such materials (Cooper [0038]), but does not explicitly disclose that the material has an ignition temperature of more than 350 degrees 
Claim 31. Modified Cooper discloses that the open end of the wooden stick 110 can then be sealed with poly(vinyl acetate) emulsion glue. Alternatively, food grade paraffin wax or other acceptable materials can be used to seal the open end of the cavity in the wooden stick 110 (the wax or other material forming a peel off tab). As a result, an insert with menthol immobilized within a cavity can be formed. Additionally, the insert can be sealed with cross-linked pectin if desired (Mishra [0038]).

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Ellis et al. (US 4676259).
Claims 10 and 15. Modified Cooper discloses that the device may be inserted into a cigarette (Mishra [0005]-[0006]) or a cigar (Cooper Abstract), but does not explicitly disclose that the compound comprises nicotine. 
Ellis et al. discloses a nicotine-enhanced smoking article, such as a cigarette,
cigar, or pipe, having a nicotine solution incorporated into the filter by injection after the article has been manufactured (Column 3, lines 9-11 and 57-59).
.

Claims 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Xu et al. (US 2014/0261479).
Claims 11 and 16. Modified Cooper discloses that the device may be inserted into a cigarette (Mishra [0005]-[0006]) or a cigar (Cooper Abstract), but does not explicitly disclose that the compound comprises anatabine.
Xu et al. discloses combustible nicotine-containing products that also contain anatabine ([0004]-[0007]; [0023]).
Xu et al. teaches that anatabine may accentuate the nicotine response by binding to the nicotine receptor; anatabine may prolong the increased levels of neurotransmitters in the brain by inhibiting monoamine oxidase; and/or anatabine may extend the time between product use by inhibiting the enzyme responsible for nicotine metabolism ([0012]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the compound of Cooper comprises anatabine to accentuate the nicotine response, may prolong the increased levels of neurotransmitters in the brain, and/or extend the time between product use as taught by Xu et al. ([0012]).

Claims 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Greenbaum et al. (US 2019/0022158).
Claims 12 and 17. Modified Cooper discloses that the device may be inserted into a cigarette (Mishra [0005]-[0006]) or a cigar (Cooper Abstract), but does not explicitly disclose that the compound comprises CBDA.
Greenbaum et al. discloses adding cannabinoids, including CBDA, to smokable tobacco products (Abstract; [0006]; [0018]; [0025]).
Greenbaum et al. teaches that there are several benefits associated with cannabinoid additives to tobacco products, especially as a harm reduction measure. One benefit is the reduced irritation associated with tobacco product use. In particular, the addition of CBD with its known anti-inflammatory and pain relieving properties is particularly beneficial in reducing some of the discomfort associated with tobacco use ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date that CBDA be used as the compound of Cooper in order to reduced irritation associated with tobacco product use as taught by Greenbaum et al.
Claims 13 and 18. Modified Cooper discloses that the device may be inserted into a cigarette (Mishra [0005]-[0006]) or a cigar (Cooper Abstract), but does not explicitly disclose that the compound comprises THCA.
Greenbaum et al. discloses adding cannabinoids, including THCA, to smokable tobacco products (Abstract; [0006]; [0018]; [0025]).
.

Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Greenbaum et al. (US 2019/0022158) and Nijhawan (US 2019/0314327).
Claims 14 and 19. Modified Cooper discloses that the device may be inserted into a cigarette (Mishra [0005]-[0006]) or a cigar (Cooper Abstract), but does not explicitly disclose that the compound comprises THCVA.
Greenbaum et al. discloses adding cannabinoids, including THCV, to smokable tobacco products (Abstract; [0006]; [0018]; [0025]), but does not explicitly disclose adding THCVA to smokable tobacco products.
Nijhawan discloses pharmaceutical compositions comprising cannabis, including THCVA, for improving digestion and/or treating symptoms associated with gastrointestinal complications in a patient (Abstract; [0009]; [0028]).
.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Fuisz et al. (US 2015/0013693) and Ellis et al. (US 4676259).
Claim 20. Cooper in view of Mishra et al. discloses the precision rod of claim 9 but does not explicitly disclose that the smoking product is a marijuana cigarette or that the compound comprises nicotine.
Fuisz et al. discloses a method of adding flavor to smoking articles, and further discloses flavoring which is poured or sprayed directly onto tobacco or marijuana ([0016]; [0032]-[0033]).
Ellis et al. discloses a nicotine-enhanced smoking article, such as a cigarette, cigar, or pipe, having a nicotine solution incorporated into the filter by injection after the article has been manufactured (Column 3, lines 9-11 and 57-59).
.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Fuisz et al. (US 2015/0013693) and Jones et al. (US 2014/0017177).
Claim 21. Cooper in view of Mishra et al. discloses the precision rod of claim 9 but does not explicitly disclose that the smoking product is a marijuana cigarette or that the compound comprises anatabine
Fuisz et al. discloses a method of adding flavor to smoking articles, and further discloses flavoring which is poured or sprayed directly onto tobacco or marijuana ([0016]; [0032]-[0033]).
Jones et al. discloses administering a composition in an effective amount to treat one or more of smoking dependence, tobacco withdrawal symptoms, and tobacco dependence. The composition comprises anatabine (Abstract; [0007]-[0009]).
.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Fuisz et al. (US 2015/0013693) and Greenbaum et al. (US 2019/0022158).
Claim 22. Cooper in view of Mishra et al. discloses the precision rod of claim 9 but does not explicitly disclose that the smoking product is a marijuana cigarette or that the compound comprises CBDA.
Fuisz et al. discloses a method of adding flavor to smoking articles, and further discloses flavoring which is poured or sprayed directly onto tobacco or marijuana ([0016]; [0032]-[0033]).
Greenbaum et al. discloses adding cannabinoids, including CBDA, to smokable tobacco products (Abstract; [0006]; [0018]; [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Modified Cooper can be used to treat a smoking article which is a marijuana cigarette, since Fuisz teaches that marijuana can be enhanced by the addition of flavors and other compounds in the same way that tobacco is. 
Claim 23. Cooper in view of Mishra et al. discloses the precision rod of claim 9 but does not explicitly disclose that the smoking product is a marijuana cigarette or that the compound comprises THCA.
Fuisz et al. discloses a method of adding flavor to smoking articles, and further discloses flavoring which is poured or sprayed directly onto tobacco or marijuana ([0016]; [0032]-[0033]).
Greenbaum et al. discloses adding cannabinoids, including THCA, to smokable tobacco products (Abstract; [0006]; [0018]; [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the system of Modified Cooper can be used to treat a smoking article which is a marijuana cigarette, since Fuisz teaches that marijuana can be enhanced by the addition of flavors and other compounds in the same way that tobacco is. Furthermore, Greenbaum et al. teaches that there are several benefits associated with cannabinoid additives to tobacco products, especially as a harm reduction measure. One benefit is the reduced irritation associated with tobacco product use. The use of .


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2009/0314300) in view of Mishra et al. (US 2008/0029106) and further in view of Fuisz et al. (US 2015/0013693), Greenbaum et al. (US 2019/0022158), and Nijhawan (US 2019/0314327).
Claim 24. Cooper in view of Mishra et al. discloses the precision rod of claim 9 but does not explicitly disclose that the smoking product is a marijuana cigarette or that the compound comprises THCVA.
Fuisz et al. discloses a method of adding flavor to smoking articles, and further discloses flavoring which is poured or sprayed directly onto tobacco or marijuana ([0016]; [0032]-[0033]).
Greenbaum et al. discloses adding cannabinoids, including THCV, to smokable tobacco products (Abstract; [0006]; [0018]; [0025]), but does not explicitly disclose adding THCVA to smokable tobacco products.
Nijhawan discloses pharmaceutical compositions comprising cannabis, including THCVA, for improving digestion and/or treating symptoms associated with gastrointestinal complications in a patient (Abstract; [0009]; [0028]).
.

Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Cooper discloses that the width of the cigar puller 14 which extends into the cigar should be wide enough to disrupt the tobacco fill material to improve the draw of the cigar but not so wide so as to be difficult to pull and grossly disrupt the packing of the tobacco fill material of the cigar. In general, the width of the cigar puller 14 should be .

Response to Arguments
Applicant’s arguments filed 4/2/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747